DETAILED ACTION
Claims 1-18 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant's claim under PCT/JP2018/024832 filed on June 29, 2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites a parameter check unit that determines necessity of a calibration process of the imaging device. How does unit determine said necessity? Is it merely an output where a calibration process is standard or are there some indication or standards that would determine a calibration process to be necessary?

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 13, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al, US 20170284071 A1 (Yamaguchi).

Regarding Claim 1, Yamaguchi discloses a calibration device for an imaging device, the device comprising: 
an imaging data acquisition unit that is configured to acquire imaging data of a known external target installed at a known position outside a work range of work equipment, the imaging data being obtained by imaging of at least one imaging device provided in a work machine including the work equipment; an external target position acquisition unit that is configured to acquire a position of the known external target (Yamaguchi [0069] – FIG. 6 is a diagram illustrating an exemplary image IMG of targets Tg captured by imaging devices 30a, 30b, 30c, and 30d. FIG. 7 is a perspective view illustrating positions where the targets Tg mounted to the teeth 9 of the bucket 8 are imaged by the imaging devices 30a, 30b, 30c, and 30d. FIG. 8 is a perspective view illustrating positions where targets Tg placed outside the excavator 100 are imaged by the imaging devices 30a, 30b, 30c, and 30d); and
Yamaguchi [0044] – FIG. 4 is a diagram illustrating a calibration system 50 according to an embodiment. The calibration system 50 includes the plurality of imaging devices 30 a, 30 b, 30 c, and 30 d, and the processing device 20; [0046] – When performing the calibration method according to an embodiment, the processing device 20 performs the stereoscopic image processing on a pair of images captured by at least a pair of the imaging devices 30 to find a position of the object, specifically, coordinates of the object in a three-dimensional coordinate system).

Regarding Claim 2, Yamaguchi discloses the calibration device for an imaging device according to Claim 1, wherein the imaging data acquisition unit acquires the imaging data of the known external target from at least one pair of imaging devices, and the calibration unit calibrates the imaging device based on the position of the known external target, which is acquired by the external target position acquisition unit, and the position of the known external target, which is stereo-measured based on the imaging data acquired by the imaging data acquisition unit (Yamaguchi [0069] – FIG. 6 is a diagram illustrating an exemplary image IMG of targets Tg captured by imaging devices 30a, 30b, 30c, and 30d. FIG. 7 is a perspective view illustrating positions where the targets Tg mounted to the teeth 9 of the bucket 8 are imaged by the imaging devices 30 a, 30 b, 30 c, and 30 d. FIG. 8 is a perspective view illustrating positions where targets Tg placed outside the excavator 100 are imaged by the imaging devices 30a, 30b, 30c, and 30d; [0044] – FIG. 4 is a diagram illustrating a calibration system 50 according to an embodiment. The calibration system 50 includes the plurality of imaging devices 30 a, 30 b, 30 c, and 30 d, and the processing device 20; [0046] – When performing the calibration method according to an embodiment, the processing device 20 performs the stereoscopic image processing on a pair of images captured by at least a pair of the imaging devices 30 to find a position of the object, specifically, coordinates of the object in a three-dimensional coordinate system).

Regarding Claim 3, Yamaguchi discloses the calibration device for an imaging device according to Claim 2, further comprising: a first positional relation specifying unit that is configured to specify a first positional relation being a positional relation between the imaging device and the known external target, based on a stereo-measurement result of the known external target; and a second positional relation specifying unit that is configured to specify a second positional relation being a positional relation between the imaging device and the known external target, based on the position of the known external target, which is acquired by the external target position acquisition unit, wherein the calibration unit calibrates the imaging device based on the first positional relation and the second positional relation (Yamaguchi [0068] – To inhibit deterioration in precision of stereoscopic positional measurement using a pair of the imaging devices 30a and 30b and a pair of the imaging devices 30c and 30d, in the calibration method according to an embodiment, at least two targets Tg are preferably provided at separated positions in the width direction W of the bucket 8 to obtain high precision in measurement; [0069] – FIG. 6 is a diagram illustrating an exemplary image IMG of targets Tg captured by imaging devices 30a, 30b, 30c, and 30d. FIG. 7 is a perspective view illustrating positions where the targets Tg mounted to the teeth 9 of the bucket 8 are imaged by the imaging devices 30 a, 30 b, 30 c, and 30 d).

Regarding Claim 4, Yamaguchi discloses the calibration device for an imaging device according to Claim 3, further comprising: a work equipment position specifying unit that is configured to specify a position of the work equipment and calculates a position of a work equipment target provided on the work equipment, wherein the imaging data acquisition unit acquires imaging data of the work Yamaguchi [0044] – FIG. 4 is a diagram illustrating a calibration system 50 according to an embodiment. The calibration system 50 includes the plurality of imaging devices 30 a, 30 b, 30 c, and 30 d, and the processing device 20; [0046] – When performing the calibration method according to an embodiment, the processing device 20 performs the stereoscopic image processing on a pair of images captured by at least a pair of the imaging devices 30 to find a position of the object, specifically, coordinates of the object in a three-dimensional coordinate system; [0068] – The target Tg may be provided at least at one tooth 9. However, to inhibit deterioration in precision of stereoscopic positional measurement using a pair of the imaging devices 30a and 30b and a pair of the imaging devices 30c and 30d, in the calibration method according to an embodiment, at least two targets Tg are preferably provided at separated positions in the width direction W of the bucket 8 to obtain high precision in measurement).

Regarding Claim 5, Yamaguchi discloses the calibration device for an imaging device according to Claim 1, wherein the calibration unit calibrates the imaging device based on the position of the known external target, which is acquired by the external target position acquisition unit, and the position of the known external target in an image being the imaging data acquired by the imaging data acquisition unit (Yamaguchi [0078] – A pair of the imaging devices 30a and 30b and a pair of the imaging devices 30c and 30d image the targets Tg placed outside the excavator 100. The information about the positions of the targets Tg serves as third position information being information about the predetermined positions outside the excavator 100 imaged by at least a pair of the imaging devices 30. The information about the positions of the targets Tg is positional information in the images captured by a pair of the imaging devices 30a and 30b and a pair of the imaging devices 30c and 30d, for example, information about positions of pixels constituting the image).

Regarding Claim 6, Yamaguchi discloses the calibration device for an imaging device according to Claim 5, further comprising: a work equipment position specifying unit that is configured to specify a position of the work equipment and calculates a position of a work equipment target provided on the work equipment, wherein the imaging data acquisition unit acquires imaging data of the work equipment target, which is obtained by imaging of the imaging device, and the calibration unit calibrates the imaging device based on the imaging data of the work equipment target, which is acquired by the imaging data acquisition unit, the position of the work equipment target, which is calculated by the work equipment position specifying unit, the position of the known external target, which is acquired by the external target position acquisition unit, and the position of the known external target in an image obtained by imaging of the imaging device (Yamaguchi [0044] – FIG. 4 is a diagram illustrating a calibration system 50 according to an embodiment. The calibration system 50 includes the plurality of imaging devices 30a, 30b, 30c, and 30d, and the processing device 20; [0046] – When performing the calibration method according to an embodiment, the processing device 20 performs the stereoscopic image processing on a pair of images captured by at least a pair of the imaging devices 30 to find a position of the object, specifically, coordinates of the object in a three-dimensional coordinate system [0069] – FIG. 7 is a perspective view illustrating positions where the targets Tg mounted to the teeth 9 of the bucket 8 are imaged by the imaging devices 30a, 30b, 30c, and 30d).

Regarding Claim 8, Yamaguchi discloses the calibration device for an imaging device according to Claim 1, wherein the imaging data acquisition unit acquires imaging data of a plurality of the known Yamaguchi [0069] – FIG. 6 is a diagram illustrating an exemplary image IMG of targets Tg captured by imaging devices 30a, 30b, 30c, and 30d. FIG. 7 is a perspective view illustrating positions where the targets Tg mounted to the teeth 9 of the bucket 8 are imaged by the imaging devices 30 a, 30 b, 30 c, and 30 d. FIG. 8 is a perspective view illustrating positions where targets Tg placed outside the excavator 100 are imaged by the imaging devices 30a, 30b, 30c, and 30d; [0044] – FIG. 4 is a diagram illustrating a calibration system 50 according to an embodiment. The calibration system 50 includes the plurality of imaging devices 30a, 30b, 30c, and 30d, and the processing device 20; [0046] – When performing the calibration method according to an embodiment, the processing device 20 performs the stereoscopic image processing on a pair of images captured by at least a pair of the imaging devices 30 to find a position of the object, specifically, coordinates of the object in a three-dimensional coordinate system).

Regarding Claim 9, Yamaguchi discloses the calibration device for an imaging device according to Claim 1, wherein the imaging data acquisition unit acquires imaging data for each relative position of the imaging device and the known external target, the external target position acquisition unit acquires the position of the known external target for each relative position, and the calibration unit calibrates the imaging device based on the position of the known external target for each relative position, which is acquired by the external target position acquisition unit, and the imaging data of the known external target for each relative position, which is acquired by the imaging data acquisition unit.

Regarding Claim 10, Yamaguchi discloses the calibration device for an imaging device according to Claim 1, wherein the imaging data acquisition unit acquires imaging data of a known point target provided at a known position in the work range of the work equipment, and the calibration unit calibrates the imaging device based on positions of the known external target and the known point target, and pieces of imaging data of the known external target and the known point target obtained by the imaging device (Yamaguchi [0069] – FIG. 6 is a diagram illustrating an exemplary image IMG of targets Tg captured by imaging devices 30a, 30b, 30c, and 30d. FIG. 7 is a perspective view illustrating positions where the targets Tg mounted to the teeth 9 of the bucket 8 are imaged by the imaging devices 30 a, 30 b, 30 c, and 30 d; [0044] – FIG. 4 is a diagram illustrating a calibration system 50 according to an embodiment. The calibration system 50 includes the plurality of imaging devices 30a, 30b, 30c, and 30d, and the processing device 20; [0046] – When performing the calibration method according to an embodiment, the processing device 20 performs the stereoscopic image processing on a pair of images captured by at least a pair of the imaging devices 30 to find a position of the object, specifically, coordinates of the object in a three-dimensional coordinate system).

Regarding Claim 13, Yamaguchi discloses the calibration device for an imaging device according to Claim 1, wherein the calibration unit calibrates a vehicle body parameter of the imaging device based on the positions of the plurality of the known external targets, which are acquired by the external target position acquisition unit, and imaging data of the plurality of the known external targets, which is acquired by the imaging data acquisition unit (Yamaguchi [0069] – FIG. 6 is a diagram illustrating an exemplary image IMG of targets Tg captured by imaging devices 30 a, 30 b, 30 c, and 30 d. FIG. 7 is a perspective view illustrating positions where the targets Tg mounted to the teeth 9 of the bucket 8 are imaged by the imaging devices 30 a, 30 b, 30 c, and 30 d. FIG. 8 is a perspective view illustrating positions where targets Tg placed outside the excavator 100 are imaged by the imaging devices 30a, 30b, 30c, and 30d; [0044] – FIG. 4 is a diagram illustrating a calibration system 50 according to an embodiment. The calibration system 50 includes the plurality of imaging devices 30a, 30b, 30c, and 30d, and the processing device 20; [0046] – When performing the calibration method according to an embodiment, the processing device 20 performs the stereoscopic image processing on a pair of images captured by at least a pair of the imaging devices 30 to find a position of the object, specifically, coordinates of the object in a three-dimensional coordinate system).

With regard to claim 16, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 16. [Yamaguchi further discloses a work equipment (see Yamaguchi [0025]-[0027], Fig.2)]

With regard to claim 17, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi, in view of Wighton, US 2015/0247301 A1 (Wighton).
 
Regarding Claim 11, Yamaguchi discloses the calibration device for an imaging device according to Claim 1, as outlined above.  
However, Yamaguchi does not explicitly disclose a device wherein the calibration unit calibrates parameters for defining an installation position and a posture of the imaging device in the work machine
Wighton teaches the calibration unit calibrates parameters for defining an installation position and a posture of the imaging device in the work machine (Wighton [0083] – FIG. 5 illustrates the camera locations on each side of the bucket-wheel in the apparatus of FIG. 3; [0107] – The reclaimer motion pivots and components (bucket-wheel 14 and cameras 12) are modelled, (step 104 in FIG. 11 and step 106 in FIG. 10) to provide the basis for calculation of component positions and orientation within a 3D space. The position and orientation of each camera with respect to the bucket-wheel 14 is fixed. The known position, orientation (in relation to the reclaimer local reference point), and dimensions of the bucket-wheel 14 are measured at step 102).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Yamaguchi to calibrate parameters for defining an installation position and a posture of the imaging device in the work machine, as taught by Wighton. One would be motivated as the position and orientation of a camera can be used to determine the location(s) of subject(s) being imaged.

Claim 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi, in view of Zhang et al, US 2017/0320433 A1 (Zhang).

Regarding Claim 12, Yamaguchi discloses the calibration device for an imaging device according to Claim 1, as outlined above. 

Zhang teaches a parameter check unit that determines necessity of a calibration process of the imaging device, based on the position of the known external target, which is acquired by the external target position acquisition unit, and the imaging data of the known external target, which is acquired by the imaging data acquisition unit; and an output unit that outputs a determination result of the necessity of the calibration process, wherein the calibration unit calibrates the imaging device when a determination result indicating that calibration of the imaging device is required is received, as a result of monitoring from the parameter check unit (Zhang [0056] – The extrinsic calibration information 94 may be applied and adjusted in a self-check calibration process to assure the detection of the object 76 (i.e., actual location) properly aligns to the image 74. With proper alignment, the guidance overlay 72 may be properly located upon the image 74. Utilizing the adjustability of the extrinsic calibration information 94, the VPM 34 may apply different techniques to optimize the images captured by the camera device(s) 28, 30, 32; [0071] – If a one camera device is utilized in this self-check process then one calibration technique may be applied, and if multiple camera devices (i.e., surround-view camera system) are utilized, then another calibration technique may be applied).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Yamaguchi to determine necessity of a calibration process of the imaging device and output a determination result 

With regard to claim 18, the claim limitations are essentially the same as claim 12 but in a different embodiment. Therefore, the rational used to reject claim 12 is applied to claim 18. 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi, in view of Rowell et al, US 2019/0208181 A1 (Rowell).

Regarding Claim 14, Yamaguchi discloses the calibration device for an imaging device according to Claim 1, as outlined above. 
However, Yamaguchi does not explicitly disclose a first pixel acquisition unit that is configured to acquire a position of a first pixel that is a pixel in which a plurality of the known external targets are captured in imaging data obtained by imaging of the imaging device; and a second pixel acquisition unit that calculates a position of a second pixel that is a pixel in which the plurality of the known external targets are projected onto pixels of the imaging device, based on the positions of the plurality of the known external targets, which are acquired by the external target position acquisition unit and the vehicle body parameter of the imaging device, wherein the calibration unit calibrates the vehicle body parameter based on the position of the first pixel and the position of the second pixel.
Rowell teaches a first pixel acquisition unit that is configured to acquire a position of a first pixel that is a pixel in which a plurality of the known external targets are captured in imaging data obtained by Rowell [0206] – The camera calibration module 221 generates pixel position type re-calibration data adjusting the alignment of the stereo image frame pixels in a vertical direction. In some embodiments, only one stereo image frame may move to correct the calibration error. In other embodiments, both stereo image frames may move to correct the calibration error. To make the +6 vertical adjustment by only moving on frame, the camera calibration module 221 increases the vertical location coordinate of every pixel in one stereo image frame by 6 pixels. For example, the pixel having pixel position data comprising location coordinates 100, 500 will be changed to 100, 506 by the camera calibration module 221).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Yamaguchi to have a first pixel acquisition unit that is configured to acquire a position of a first pixel that is a pixel in which a plurality of the known external targets are captured in imaging data obtained by imaging of the imaging device; and a second pixel acquisition unit that calculates a position of a second pixel that is a pixel in which the plurality of the known external targets are projected onto pixels of the imaging device, based on the positions of the plurality of the known external targets, which are acquired by the external target position acquisition unit and the vehicle body parameter of the imaging device, wherein the calibration unit calibrates the vehicle body parameter based on the position of the first pixel and the position of the second pixel, as taught by Rowell. One would be motivated as a calibration through a pixel analysis can be used to correct changes or differences in images.

With regard to claim 15, the claim limitations are essentially the same as claim 14 but in a different embodiment. Therefore, the rational used to reject claim 14 is applied to claim 15. 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 


/AMIR SHAHNAMI/Examiner, Art Unit 2483